DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.

Response to Amendment
The amendment dated 8/31/2022 has been considered and entered into the record.  Claim 9 has been cancelled.  New claim 24 has been added.  Independent claims 1 and 22 have been amended to now require a metallized breathable composite textile that has a breathability at least 35% of one of the lining layer or the metallized non-woven sheet.  The amendment of claims 1 and 22 overcome the previous new matter rejection and prior art rejections for the reasons set forth in Applicant’s remarks.  Claims 1–8 and 10–24 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1–3, 10, 13–17, 19, 20, and 22–24 are rejected under 35 U.S.C. 103 as obvious over Conolly (US 2013/0212789 A1) in view of Jones (US 4,999,222).  
Conolly discloses a moisture vapor permeable fabric in various composites to make apparel, tents, and sleeping bags comprising at least one metal layer forming a radiant barrier to reduce heat loss via radiation from the human body.  Conolly abstract, ¶ 21.  The fabric may comprise a moisture vapor permeable nonwoven substrate 203 coated via vapor deposition with a metal layer 204 forming a metallized fabric that is then point bonded to textile layer 202 that may be attached on either side of the metallized fabric.  See id. ¶¶ 21, 35, 41, 45, Figs. 2a–2b.  The textile layer 202 serves as the claimed lining layer.  The metallized fabric and textile layer may be point bonded together using either adhesive or stitching.  Id. ¶ 36.
The metal coating may comprise aluminum, gold, copper, zinc, or silver and have a thickness ranging between about 15 nm and about 200 nm.  Id. ¶ 45.
Conolly fails to teach that the metallized nonwoven sheet has a first surface with a specular gloss of at least 15 percent and a metal layer emissivity of no more than 0.5 for infrared radiation.
Jones teaches a metallized polyethylene fibril sheet that has been passed through a smooth metal roll and a soft, resilient roll to form a sheet with high specular gloss that are useful as radiant barriers.  Jones abstract.  The metallized sheet also has high moisture vapor permeability and an emissivity of from 0.06 to 0.18.  Id. at 1:53–65, 2:33–36.  The hot metal roll calendaring yields a high specular gloss sheet of at least 28 percent.  Id. at 3:63–65, 4:66–69.  Accordingly, the other side of the fibril sheet that is calendared by the soft, resilient roll would have a rougher surface than the side with high specular gloss.  The high specular gloss side is metallized with aluminum at a thickness generally between 7.5 and 30 nanometers.  Id. at 4:39–59.  However, both sides may be metallized.  See id.
It would have been obvious to one of ordinary skill in the art to have used the metallized polyethylene fibril sheet of Jones as the metallized fabric in Conolly due to the radiant properties of the sheet.  
Conolly teaches that the textile layer attached to the metallized fabric has an open structure such that a high percentage of the metal layer 204 is exposed through the air gaps of the textile to maintain good infrared reflectance.  Conolly ¶ 21.  Jones teaches that the metallized fibril sheet has a moisture vapor transmission rate of at least 250 g/m2/24 hr.  Jones at 2:27–30.  Accordingly, it would have been obvious to the ordinarily skilled artisan to have formed the composite if Conolly such it has a breathability of at least 35% of one of the lining layer or the metallized non-woven sheet in order to maintain the desired breathability of the radiant material.
Although Conolly does not explicitly teach the claimed feature of a base layer infrared transparency of at least about 40%, both at a wavelength of 9.5 micrometers, and  it is reasonable to presume that the required properties are inherent to Conolly.  Support for said presumption is found in the use of like materials (i.e., aluminum metal layer of claimed thickness on a smooth surface polyester or polyolefin film).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed specular gloss, emissivity, and infrared transparency would obviously have been present one the Conolly product is provided.  
Claims 4 and 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly and Jones as applied to claim 1 above, and further in view of Jain (US 2005/0014432 A1).  Conolly fails to disclose that each layer of the moisture vapor permeable fabric has a moisture vapor transmission rate of at least 500 g/m2/24 hr, or the structure or composition of the textile layer.  
Jain teaches a laminate for use in creating articles of apparel and sleeping bags comprising waterproof and high moisture vapor permeable fabric laminates.  Jain abstract, ¶ 15.  The moisture vapor transmission rate of the fabric laminate is at least about 600 g/m2/24 hr.  Id. ¶ 37.  The fabric laminate comprises a knit, woven, and non-woven fabric comprising synthetic or natural fibers, such as polyester or polyolefin polymer.  Id. ¶ 38.
It would have been obvious to one of ordinary skill in the art to have made the moisture vapor permeable fabric of Conolly, and each of its layers, with a moisture vapor transmission rate of at least about 600 g/m2/24 hr in order to successfully practice the invention of Conolly by making a sufficiently breathable garment or sleeping bag.  Additionally, it would have been obvious to have made the textile layer of Conolly from a polyester or polyolefin knit, woven, or non-woven fabric as Jain establishes these fabrics as commonly used examples of textiles in the art.  
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly and Jones, or Conolly, Jones, and Jain as applied to claims 4 and 1 above, respectively, and further in view of Lau (US 2014/0227552 A1).  Conolly, Jones, and Jain fail to disclose a thickness of the textile or substrate fabric layers.
  Lau teaches a thermal insulation structure comprising a fabric layer and an infrared radiation reflective metal coating on the fabric layer.  Lau abstract.  The fabric layer may comprise ultrafine fibrous webs comprising synthetic polymer fibers, wherein the webs have a thickness 100–200 microns.  Id. ¶ 12.
The ordinarily skilled artisan would have found it obvious to have looked to Lau for guidance as to suitable fabric thicknesses in the field of metal-coated fabrics in order to successfully practice the invention of Conolly.
Claims 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly and Jones as applied to claim 1 above, and further in view of Conley (US 2008/0108263 A1).  Conolly fails to disclose point bonding by melting the textile or substrate layer.
Conley teaches a breathable fabric composite wherein the layers of the fabric are bonded together to maintain high moisture vapor transmissibility.  Conley abstract.  The layers of the composite fabric are thermally bonded together using ultrasonic welding such that the layers are joined at only a fraction of the surface area of the composite.  See id. ¶¶ 31–33.  The fabric layers may be made from polyethylene fibers.  Id. ¶ 26.
Accordingly, it would have been obvious to the ordinarily skilled artisan to have used ultrasonic welding to thermally bond the textile and nonwoven fabric layers of Conolly together to maintain high moisture vapor transmissibility of the formed composite fabric.  Additionally, it would have been obvious to skilled artisan to have looked to Conley for guidance as to suitable materials from which to make the nonwoven layer of Conolly (e.g., polyethylene). 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786